In consolidated negligence actions to recover damages arising out of an automobile accident, plaintiff Lloyd Beckford appeals from an order of the Supreme Court, Kings County, dated November 12, 1971, which denied his motion to amend his complaint so as to include therein a cause of action for damage to his automobile. Order affirmed, without costs. The proffered excuse for the amendment sought is that appellant’s attorney allegedly became aware for the first time of appellant’s failure to assert his alleged $2,000 property damage claim on the eve of the trial, about 5% years after appellant’s complaint was served. In our opinion, in the light of the record herein, the Special Term did not abuse its discretion in finding the proffered excuse to be incredible and inadequate as a basis for granting the amendment. Martuscello, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.